DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the upper side" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites the limitation "the supporting bar" in lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim.  See also claims 2 and 5
	Claim 1 recites the limitation "the upper side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 recites the limitation "an inclination" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Recited in claim 1, las t line?
	Claim 6 recites the limitation "the pair of fixing members" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites the limitation "the pair of protrusions" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites the limitation "the washer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites the limitation "an upper end portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Note - claims 2-13 depend from claim 1.
	The following is a statement of reasons for the indication of allowable subject matter:  the configuration, structures and components of the body that supports a display, wire, supporting bars, links, long hole, protrusion and fixing member and how they cooperation functionally therebetween in order for the wall mount assembly that is attached to a wall to have a variable inclination of the supporting bars with respect to the protrusion and long hole.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be applied in subsequent office action rejections.  The list includes supports and is as follows: US-20160316942-A1 OR US-20140183325-A1 OR US-20090278008-A1 OR US-20090278018-A1 OR US-5931439-A OR US-20050139747-A1 OR US-20120175480-A1 OR US-20090278018-A1 OR US-20060250347-A1 OR US-6062525-A OR US-9010707-B2 OR US-9107520-B1 OR US-1273057-A.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA E MILLNER/Primary Examiner, Art Unit 3632